Citation Nr: 0602231	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-12 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
disc disease, L3-4, L4-5, and herniated nucleus pulposus, L3-
4, currently rated as 40 percent disabling.



ATTORNEY FOR THE BOARD

E. Ward, Counsel





INTRODUCTION

The veteran served in the New York Army National Guard and 
Army Reserve, with active duty for training from June 18, 
2002 to December 18, 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an initial rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York. 

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page. Where an initially assigned disability 
evaluation has been appealed, it is possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period 
("staged ratings"). See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); see also Meeks v West, 12 Vet. App. 352 
(1999).

Notwithstanding the absence of a VA Form 21-22 in the claims 
folder, the Board notes the veteran's requests dated in 
December 2002, November 2003, March 2004, and October 2004, 
evidencing his consent to representation by the Disabled 
American Veterans.  They have submitted some argument on his 
behalf, but are not listed as a representative because there 
is no power of attorney.  The veteran was previously 
instructed that to allow full representation he needed to 
submit a 21-22 for authorization.  Another attempt at 
completing this matter will be undertaken as part of the 
remand development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect July 2002 complaints of a 
pulled muscle during basic training, assessed as low back 
strain. An August 2003 rating decision granted service 
connection for degenerative disc disease, L3-L4, L4-5 and 
herniated nucleus pulposus L3-4, evaluated as 40 percent 
disabling effective from December 19, 2002.

In his March 2004 VA Form 9 substantive appeal, the veteran 
asserted that all available VA medical records from the New 
York VAMC pertinent to his claim had not been considered by 
the RO. On review, the evidence reflects no post-service 
treatment records from December 2002 until an August 2003 VA 
examination, then nothing thereafter until March 2004 VA 
outpatient treatment notes. There are no records after 
October 2004. 

Although a deferred rating decision dated in March 2003 bears 
a July 2003 handwritten note that there are no records at 
VAMC New York, in light of the veteran's later assertions of 
outstanding VA records, the Board finds that another attempt 
should be made to locate any outstanding treatment records.  
The veteran should be contacted, as needed to identify the 
location and approximate dates of the records in question.  
Requests for records and any negative response should be well 
documented. These records are considered part of the record 
on appeal since they are within VA's constructive possession. 
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Additionally, the last VA examination was performed in August 
2003, prior to the effective date of the revised rating 
criteria for spine disabilities. In light of the veteran's 
recent assertions of worsening back disability, and to obtain 
medical findings consistent with the revised rating criteria 
for spine disabilities as applicable, the veteran should be 
re-examined.

Finally appellant will be provided an opportunity to formally 
select the Disabled American Veterans his representative if 
he so desires.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide a copy of any pertinent 
evidence in his possession.  In addition, 
the RO should make another request for 
copies of any pertinent records 
identified but not provided by the 
veteran, to include all New York VAMC 
outpatient treatment records pertinent to 
a low back disability for the periods 
from December 2002 to July 2003, 
September 2003 to March 2004, and October 
2004 to the present, not already 
associated with the claims folder, 
including recent MRI and neurological 
examination reports referenced in July 
2004 VA outpatient treatment notes.  If 
more specific location or time is needed, 
he should be contacted for appropriate 
information as needed.  The appellant 
should also be provided with a blank 21-
22 to fill out.  He should understand 
that no service organization can have 
full access to his claims folder without 
formal authorization.

2.  When the above development has been 
completed, the veteran should be afforded 
a low back examination, by a physician 
with appropriate expertise, pertinent to 
his complaints of worsened disability.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner must note such review in the 
examination report.  The veteran should 
be examined for findings consistent with 
the pertinent revised rating criteria: 

All indicated studies should be 
performed.  In reporting the results 
of range-of-motion testing, any 
favorable or unfavorable ankylosis 
of the thoracolumbar spine should be 
specifically noted if present.

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If 
feasible, the examiner should assess 
any additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

The examiner should express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups, assessing the additional 
functional impairment on repeated 
use or during flare-ups in terms of 
the degrees of additional range of 
motion loss, if feasible.

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, and/or muscle spasm.  Any 
motor or sensory impairment of the 
extremities due to any disc disease 
should be identified if applicable.  
In addition, the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome if present, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative if 
formally selected, and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


